FILED
                            NOT FOR PUBLICATION
                                                                             FEB 10 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


NANCY G. ASH,                                    No. 14-35475

               Plaintiff - Appellant,            D.C. No. 3:12-cv-02017-RE

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    James A. Redden, District Judge, Presiding

                            Submitted February 8, 2017**

Before:        PREGERSON, LEAVY, and OWENS, Circuit Judges.

      Nancy G. Ash appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, see Ghanim v. Colvin, 763 F.3d

1154, 1159 (9th Cir. 2014), and we affirm.

      The administrative law judge (ALJ) did not err in finding that Ash’s

testimony about her pain and other symptoms was “less than credible.” The ALJ

provided two specific, clear and convincing reasons for her credibility finding by

referring to (1) medical evidence that was inconsistent with Ash’s testimony and

(2) evidence that Ash’s medications had been “relatively effective” in controlling

her symptoms. See Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th

Cir. 2015); Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012). Any error in

the ALJ’s third reason—Ash’s failure to receive the medical care one would expect

for a totally disabled individual— was therefore harmless in light of the two other,

valid reasons for the ALJ’s credibility finding. See Molina, 674 F.3d at 1122.

      Ash contends that the ALJ’s credibility finding was inadequate because the

ALJ used circular reasoning in finding that Ash’s statements were not credible “to

the extent they [were] inconsistent with the . . . residual functional capacity

assessment.” This contention lacks merit because the ALJ proceeded to give

specific reasons for the credibility finding. See Treichler v. Comm’r of Soc. Sec.

Admin., 775 F.3d 1090, 1102 (9th Cir. 2014).




                                           2
      Further, the ALJ erred in failing to address the lay witness’s statement, but

this error was harmless because the witness did not describe any limitations beyond

those that Ash described herself. See Ghanim, 763 F.3d at 1165; Molina, 674 F.3d

at 1122.

      AFFIRMED.




                                          3